Citation Nr: 0608956	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  00-20 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left ankle disorder, to include the question of whether 
finality has attached to the rating decision entered on April 
23, 1999, denying the veteran's claim for service connection 
for a left ankle disorder?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
denying the veteran's original claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and his claim to reopen for service connection for a left 
ankle disorder.  

Only the issue of whether finality has attached to the RO's 
April 1999 determination, denying entitlement to service 
connection for a left ankle disorder, is herein addressed on 
its merits.  The remaining issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Rating action of the RO on April 23, 1999, denying the 
veteran's original claim of entitlement to service connection 
for a left ankle disorder, was timely and fully appealed 
within the requirements of governing law and regulations.  




CONCLUSION OF LAW

The RO's action of April 23, 1999, denying the veteran's 
original claim of entitlement to service connection for a 
left ankle disorder, is not final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2005).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  However, as the disposition herein reached is 
favorable to the appellant to the extent indicated, the need 
to discuss VA's efforts to comply with the VCAA and its 
implementing regulations and jurisprudence at this juncture 
is obviated.

The RO has developed this matter on the basis of whether new 
and material evidence has been presented to reopen a claim of 
entitlement to service connection for a left ankle disorder.  
In so doing, the RO has held that VA previously had denied 
the veteran's original claim therefor in a final, rating 
decision entered on April 23, 1999.  The undersigned herein 
addresses only the limited issue of whether finality has 
attached to the aforementioned April 1999 denial.

By way of background, it is noted that the veteran initiated 
his original claim for service connection for a left ankle 
disorder in November 1998 and that the RO in a rating 
decision of April 23, 1999, denied such claim on the basis 
that it was not well grounded.  Notice of the denial was 
issued in May 1999, followed by the veteran's timely 
submission of a notice of disagreement in May 2000 and the 
RO's issuance of a statement of the case in August 2000.  
Thereafter received by the RO within the 60-day period 
following its mailing of the statement of the case was the 
veteran's substantive appeal, and with that submission, the 
veteran successfully completed his appeal of the April 1999 
determination.  

Given that the veteran did not thereafter withdraw such 
appeal, finality did not attach to the RO's determination of 
April 23, 1999, denying the veteran's claim for service 
connection for a left ankle disorder.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.  It is therefore clear that the RO has 
erroneously developed this matter on the basis of whether new 
and material evidence has been presented to reopen a 
previously denied claim.  Further actions are thus required 
to ensure initial consideration by the RO of the merits of 
the veteran's original claim, thereby affording the veteran a 
more expansive review of the evidence in determining his 
entitlement to the benefit sought.  


ORDER

The RO's decision of April 23, 1999, denying the veteran's 
original claim of entitlement to service connection for a 
left ankle disorder, is not final.


REMAND

As the veteran's original claim for service connection for 
residuals of a left ankle disorder remains pending, further 
consideration of such claim by the RO is required on a de 
novo basis.  Remand to the RO is required to effectuate such 
consideration.  

Regarding the veteran's separate claim for service connection 
for PTSD, the veteran argues that the RO has not undertaken 
necessary development of his claim for PTSD due to personal 
or sexual assault, pursuant to the provisions of the VA's 
Adjudication Procedure Manual M21-1.  The undersigned 
concurs.  Further efforts are also needed to verify the 
alleged stressors leading to the onset of his PTSD and to 
obtain copies of medical and administrative records utilized 
in determining the veteran's entitlement to disability 
benefits from the Social Security Administration (SSA).  

Accordingly, this appeal is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2005), the RO must notify 
the veteran what information and evidence 
are needed to substantiate his original 
claim of entitlement to service 
connection for a left ankle disorder and 
also his original claim of entitlement to 
service connection for PTSD, in addition 
to notice of the five elements of a 
service connection claim set forth in 
Dingess/Hartman.  The veteran must be 
notified of the portion of that evidence 
that VA will secure, and what portion he 
himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

2.  The AMC/RO must undertake any and all 
development set forth in VA's 
Adjudication Procedure Manual M21-1, Part 
III, Chapter 5, paragraph 5.14(d), with 
respect to the claimed personal or sexual 
assault(s) leading to the onset of the 
veteran's PTSD.

3.  The AMC/RO must obtain all medical 
and administrative records utilized 
and/or compiled in connection with his 
application for and receipt of disability 
benefits from the SSA.  Once obtained, 
such records must be made a part of the 
veteran's claims folder.  

4.  Thereafter, using any and all 
information regarding the veteran's 
claimed stressor(s) previously provided 
by him or others, the AMC/RO must prepare 
a written summary of all the stressors 
claimed by the veteran to have led to the 
onset of his PTSD.  This summary, along 
with a copy of the veteran's Department 
of Defense Form 214, his service 
personnel records, and all associated 
documents must then be sent to the United 
States Army & Joint Service Records 
Research Center (USAJSRRC) with a request 
that an attempt be made to corroborate 
the alleged stressor(s).  If additional 
information from the veteran is found by 
the USAJSRRC to be needed to conduct 
meaningful research, such information 
must be sought by the AMC/RO from the 
veteran.  If the veteran does not 
respond, no further input from the 
USAJSRRC need be sought.   

5.  Following receipt of the USAJSRRC 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, there 
must be prepared by VA a written report 
detailing the nature of any inservice 
stressful event(s), verified by the 
USAJSRRC or through other documents.  If 
no stressor is verified, that should be 
so stated in such report.

6.  If and only if credible supporting 
evidence of an inservice stressor is 
shown in concert with medical evidence 
diagnosing PTSD in accordance with 38 
C.F.R. § 4.125(a) (2005), then and only 
then must the RO/AMC arrange for the 
veteran to be afforded a VA psychiatric 
examination for an assessment of the 
nature and etiology of such PTSD.  The 
claims folder in its entirety is to be 
furnished to such physician for review.  
Such examination is to include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation and any needed 
diagnostic studies.  All established 
diagnoses are then to be fully set forth.

The examiner must then offer an opinion, 
with full supporting rationale, 
addressing the following:

Does the veteran have PTSD 
using the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  If 
so, is it at least as likely as 
not that the veteran's PTSD is 
the result of any independently 
verified inservice event?  If 
so, which independently 
verified event is responsible 
for his PTSD and are the 
veteran's current symptoms of 
PTSD linked to any such event?

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.

7.  The veteran must also be afforded a 
VA orthopedic examination in order to 
determine the nature and etiology of his 
left ankle disorder, including its 
asserted relationship to his service-
connected residuals of a fracture of the 
right distal fibula.  The claims folder 
in its entirety is to be furnished to 
such physician for review.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any needed diagnostic 
studies, including X-rays.  All 
established diagnoses are then to be 
fully set forth. 

The examiner must then offer an opinion, 
with full supporting rationale, 
addressing the following:

(a)  If a left ankle disorder, 
including arthritis, is 
currently shown, is it at least 
as likely as not (i.e., is 
there a 50/50 chance) that such 
disorder originated during the 
veteran's period of military 
service from August 1969 to 
February 1970 or is otherwise 
related to that period of 
military service?

(b)  If left ankle arthritis is 
diagnosed, is it at least as 
likely as not that the disorder 
was initially manifested during 
the one-year period immediately 
following the veteran's 
February 1970 service 
discharge?  If so, how and to 
what degree?

(c)  Is it at least as likely 
as not that any currently 
existing left ankle disorder, 
inclusive of arthritis, is 
caused by the veteran's 
service-connected residuals of 
a fracture of the right distal 
fibula?

(d)  Is it at least as likely 
as not that the veteran's 
service-connected residuals of 
a fracture of the right distal 
fibula has increased the 
severity of any existing left 
ankle disorder, including 
arthritis, such as to cause a 
permanent aggravation of that 
disorder?

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.

8.  Lastly, the AMC/RO must adjudicate or 
readjudicate the veteran's original claim 
of entitlement to direct service 
connection for PTSD, and his original 
claim of entitlement to direct and 
secondary service connection for a left 
ankle disorder, including arthritis or 
degenerative joint disease, on the basis 
of all the evidence on file and all 
governing legal authority.  Consideration 
must be accorded the holding in Allen v. 
Brown, 7 Vet.App. 439 (1995), as to the 
secondary service connection claim.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The 



purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.



_____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


